United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 24, 2006
                         _____________________
                                                            Charles R. Fulbruge III
                             No. 05-30297                           Clerk

                          (Summary Calendar)

                         _____________________

SEALED APPELLANT 1,

                        Plaintiff - Appellant,

v.

SEALED APPELLEE 1,

                         Defendant - Appellee.

               ________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                         No. 3:03-CV-771
            ________________________________________

Before SMITH, STEWART, AND PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant appeals the district court’s grant of

summary judgment in favor of Defendant-Appellee.     Appellee is a

recording artist.    Appellant is Appellee’s former manager.

Appellant alleges that, under a management contract Appellee

signed with her in the 1980s, she is entitled to further

royalties for albums Appellee recorded under an October 22, 1992

record contract with Curb Records (“Curb Records contract”).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
Appellant first brought suit against Appellee in the mid-1990s

for breach of the management contract.    Appellant secured an

award by arbitration that was ultimately affirmed by this court

on November 13, 1997.     The terms of the arbitration award bears

on Appellant’s current lawsuit against Appellee, in which she

contends that the district court erroneously granted summary

judgment.

            Appellant makes two arguments.   First, she contends

that there was insufficient evidence for the district judge to

grant summary judgment on the issue of whether the “initial

period” requirement of the Curb Records contract was fulfilled.

Second, she argues that the district judge erred by failing to

read the management contract between her and Appellee in pari

materia with the Curb Records contract, which resulted in a

premature discontinuation of her royalty interests.

            Reviewing de novo the district court’s grant of summary

judgment, we affirm.     See Degan v. Ford Motor Co., 869 F.2d 889,

892 (5th Cir. 1989).

            Appellant’s first argument fails because the district

judge relied on the affidavits of individuals based on their

personal knowledge.     See FED. R. CIV. P. 56(e).   Under the

arbitration award, Appellant was awarded fifteen percent

commission on certain royalties paid under the Curb Records

contract.    The Curb Records contract provided for an “initial

period” and deemed Appellee’s previous recordings with Curb

                                   2
Records to have fulfilled the recording commitment during that

period.1   Appellee and his personal manager, Scott F. Siman,

provided affidavits attesting to the fact that the initial period

requirement was fulfilled.    Both stated, based on their personal

knowledge, that Appellee had previously produced three recordings

under a prior agreement with Curb Records.   By the terms of the

Curb Record contract, these previous recordings fulfill the

initial period requirement.

           Appellant’s second argument fails because any alleged

payments she was due to receive under her management contract

with Appellee was limited by the arbitration award that resulted

from her initial lawsuit.    In the district court’s August 6, 1999

order approving the arbitration award, it clearly stated that

“[p]ayments shall be made to [Appellant] as set forth above until

the October 22 Curb Records agreement terminates its terms, which

is nine months after delivery to Curb Records of all masters

required during the final option period.”    Appellee successfully

fulfilled the terms of the Curb Records contract when he

delivered the eighth and final album required under the Curb




     1
       The contract reads: “All masters previously recorded by
you under any agreement with any firm owned or affiliated with
Mike Curb (“Prior Agreement”) shall be deemed to be Masters
recorded during the initial period of this agreement and shall be
deemed to have fulfilled your required recording commitment
during the initial period of this agreement.”

                                  3
Records contract to Curb Records on September 19, 2002.2   Thus,

Appellant was entitled to payments until nine months after

September 19, 2002, and no more.

          AFFIRMED.




     2
       The pertinent provision reads: “You grant Curb eight (8)
options, each to extend the term of this agreement for one option
period commencing immediately upon expiration of the then current
period (i.e., the initial period or an option period, as the case
may be) and continuing until nine (9) months after your delivery
to Curb of all Masters required during such option period . . .
.”

                                   4